          Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

LARIMEN WALLACE                                    §
                                                   §
        Plaintiff,                                 §
                                                   §
                                                   §
v.                                                 §
                                                   §   CIVIL ACTION NO. ________________
                                                   §
                                                   §
TRAVIS COUNTY HEALTHCARE                           §
DISTRICT D/B/A CENTRAL HEALTH                      §
                                                   §
        Defendant.                                 §


                               INDEX OF STATE COURT RECORD


        The following is an index of all documents that clearly identifies each document and the

date the document was filed with the Travis County District Court in the originating matter.


 Tab     Date                  Document

 01      12-04-2020            Case Docket Sheet
 02      10-29-2020            Plaintiff’s Original Petition and Request for Disclosure
 03      11-13-2020            Citation
 04      11-20-2020            Notice of Waiver of Service




 Index of State Court Record                                                               Page 1
 8710494v1/09523.190
Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 2 of 19




                      TAB 1
Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 3 of 19
Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 4 of 19




                      TAB 2
          Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 5 of 19
                                                                      10/29/2020 3:15 PM
                                                                                        Velva L. Price
                                                                                       District Clerk
                                                                                       Travis County
                                      D-1-GN-20-006645                              D-1-GN-20-006645
                            CAUSE NO. __________________                                Ruben Tamez

 LARIMEN WALLACE,                          §        IN THE DISTRICT COURT
                                           §
      Plaintiff,                           §
                                           §
 v.                                        §       98TH
                                                    ______ JUDICIAL DISTRICT
                                           §
 TRAVIS COUNTY HEALTHCARE                  §
 DISTRICT D/B/A CENTRAL                    §
 HEALTH                                    §        TRAVIS COUNTY, TEXAS
                                           §
      Defendant.                           §
                                           §
                                           §


      PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE


TO THE HONORABLE DISTRICT COURT JUDGE:

        NOW COMES Plaintiff Larimen Wallace and files Plaintiff’s Original Petition

and Request for Disclosures, and respectfully shows the following:

                                         I.
                                   DISCOVERY PLAN

1.      Plaintiff intends that this suit be governed by discovery control level two.

2.      Plaintiff affirmatively pleads that this suit is not governed by the expedited

        actions process in Texas Rule of Civil Procedure 169 because Plaintiff seeks

        relief in excess of $100,000.00.

3.      Specifically, Plaintiff seeks monetary relief over $1,000,000.00.




PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES PAGE–1
       Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 6 of 19




                                        II.
                                      PARTIES

4.    Plaintiff Larimen Wallace is an individual who resides in Travis County,

      Texas.

5.    Defendant, Travis County Healthcare District d/b/a Central Health is a

      governmental entity that may be served by serving its CEO, Mike Geeslin at

      1111 East Cesar Chavez St., Austin, TX 78702.

                                     III.
                           JURISDICTION AND VENUE

6.    Jurisdiction is appropriate because Central Health is a political subdivision of

      the state of Texas and the acts giving rise to this petition occurred in the State

      of Texas. Sovereign immunity has been waived for each of the causes of action

      alleged, including by Chapter 21 of the Texas Labor Code, Title VII of the Civil

      Rights Act of 1964, and 42 U.S.C. § 1983.

7.    Venue is appropriate because the acts giving rise to this lawsuit occurred

      within Travis County, Texas.

                                        IV.
                                       FACTS

8.    Mr. Wallace is African American.

9.    He first began working for Central Health in September 2005.

10.   For the duration of his employment, Mr. Wallace always gave his best efforts

      and had every intention of working for Central Health until his retirement.

11.   Over the course of his employment, he has, at the request of the Board of

      Managers, held the position of interim CEO.



PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES PAGE–2
      Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 7 of 19




12.   However, he has never been selected as the permanent CEO.

13.   In fact, no African American has been.

14.   After Trish Young resigned as CEO on December 31, 2016, Mr. Wallace was

      selected to act as interim CEO beginning January 1, 2017.

15.   In order for Mr. Wallace to act as interim CEO, he had to vacate his position

      as second-in-command, which then passed to Ms. Susan Willars, VP for HR.

16.   Mr. Wallace applied for the permanent CEO position but was not selected in

      May 2017.

17.   Instead, Central Health controversially selected Mike Geeslin, a white male,

      to take over as CEO.

18.   Indeed, it was so controversial that one of the Board members, Dr. Richard

      Yuen, abstained from voting and shortly thereafter resigned, in part, because

      the Board selected a white male instead of Mr. Wallace who would be better

      able to reach out to minority communities and people of color.

19.   On May 4, 2017, Mr. Wallace filed a charge of discrimination against Central

      Health with the EEOC, alleging race discrimination in his non-selection as

      CEO.

20.   Central Health, and, in particular, Mr. Geeslin, the incoming CEO, knew Mr.

      Wallace had filed such a charge

21.   The next month, as Mr. Geeslin’s transition into CEO was completed, he

      began to retaliate against Mr. Wallace.




PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES PAGE–3
      Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 8 of 19




22.   First, he refused to put Mr. Wallace back in the second-in-command position

      after Mr. Geeslin assumed his CEO position. He knew that Mr. Wallace had

      previously held that position because Ms. Willars told him that, as she had

      told him that it was her expectation that Mr. Wallace would return in that

      position.

23.   In short, one of Mr. Geeslin’s first acts as CEO was to demote, in principle,

      the only African American member of the leadership team and punish him for

      reporting discrimination.

24.   The retaliation continued with Mr. Geeslin undermining and undercutting

      Mr. Wallace’s authority.

25.   For example, in September 2018, Mr. Geeslin began removing Mr. Wallace

      from critical operations projects within his expertise that had previously been

      under his oversight.   In fact, Mr. Geeslin reassigned these operations to

      himself.

26.   In December 2018, Mr. Geeslin unilaterally reassigned five of Mr. Wallace’s

      direct reports to other people for no rational reason. This was especially odd

      and retaliatory since Mr. Geeslin had favorably evaluated Mr. Wallace’s

      performance on December 8, 2018 and did not raise any issues.

27.   The above actions were not only motivated by Mr. Wallace’s 2017 EEOC

      charge, but also by Mr. Wallace’s race.




PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES PAGE–4
      Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 9 of 19




28.   The actions described above were not part of some company-wide

      reorganization or realignment. Indeed, none of the above changes affected

      any of the non-African American executives.

29.   Mr. Geeslin’s retaliation and discrimination culminated in Mr. Geeslin giving

      Mr. Wallace the ultimatum to quit or be fired on October 7, 2019.

30.   On September 19, 2019, Mr. Wallace attended the EquitySpace: Designing for

      an Inclusive Community event in downtown Austin. During the event Mr.

      Wallace received the Equity Warrior Award.

31.   After Mr. Wallace received the award, he returned to his table where a

      Central Health board member asked to take a selfie with him. Mr. Wallace

      obliged, and two pictures were taken. In the second photo, Mr. Wallace put

      his arm around the board member’s back.

32.   At the time, this board member did not say anything negative at all to Mr.

      Wallace about this incident.

33.   A few days later, on September 23, 2019, Mr. Geeslin told Mr. Wallace that a

      hostile environment complaint had been made against him and would be

      investigated by the Travis County Attorney.

34.   Mr. Wallace was told that the hostile environment complaint came from the

      board member with whom he had taken photos at the EquitySpace event.

35.   According to the Travis County Attorneys Mr. Wallace met with on September

      26, this board member was offended when Mr. Wallace put his arm around

      her for the second photo. Mr. Wallace asked Travis County Attorneys if he




PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES PAGE–5
      Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 10 of 19




      was accused of touching the board member in sensitive or private areas and

      was told, “no.”

36.   At no time during the investigation was Mr. Wallace provided a copy of the

      complaint or even allowed to see the photograph that supposedly gave rise to

      the complaint, though he asked to see those things.

37.   On September 27, Mr. Geeslin asked Mr. Wallace if he would be willing to

      meet with the board member to discuss the situation.                 Mr. Wallace

      immediately agreed. Mr. Geeslin also told Mr. Wallace at that meeting that

      he would be fired because of this allegation if he did not resign.

38.   That meeting with the board member that Mr. Wallace agreed to never took

      place. Instead on October 7, 2019, Mr. Wallace submitted his resignation to

      avoid termination.

39.   Mr. Wallace then rescinded his resignation on November 17, 2019.

40.   Mr. Wallace filed a complaint with the Board of Managers and provided his

      side of the events, including his belief that he was being treated this way

      because of his race.

41.   However, the Board refused to overturn Mr. Geeslin’s actions.

42.   On December 9, 2019, Mr. Wallace, the only African American executive

      leader at Central Health, was terminated. Three of the seven board members

      did not vote for his termination.      Specifically, one voted “no” and two

      abstained.




PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES PAGE–6
      Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 11 of 19




43.   On April 29, 2020, Mr. Wallace filed a charge of race discrimination and

      retaliation with the EEOC.

44.   To date, Mr. Wallace has not seen the photograph, the results of the

      investigation, or even documentation of the complaint supposedly made

      against him that ended his fourteen-year career at Central Health.

45.   Mr. Wallace was fired because of his race and because of his prior protected

      activity, including filing charges of discrimination.

46.   Diversity, especially involving African American recruitment, is a persistent

      shortfall at Central Health under Mr. Geeslin.

47.   As stated before, at the time of Mr. Wallace’s termination, he was the only

      African American executive leader at Central Health.

48.   This lack of diversity has not gone unnoticed by local and state government.

49.   On July 31, 2020, a letter jointly signed by a state representative, a Travis

      County Commissioner, the mayor of the City of Manor, an Austin city council

      member, and a Pflugerville city council member was sent to Central Health.

50.   The letter outlines two concerns.

51.   First, that Central Health spending rate for utilization of Historically

      Underused Business (HUB) contracts is less than half the rate of the state of

      Texas. The HUB program promotes equal opportunity in state contracts for

      minority-owned businesses.

52.   Second, the letter states that the lack of black employees in supervisory

      positions is “alarming.”




PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES PAGE–7
       Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 12 of 19




53.   The EEOC issued a right to sue to Mr. Wallace on August 14, 2020.

54.   Plaintiff requested the right to sue from the Texas Workforce Commission on

      October 29, 2020.

55.   All conditions present to the bringing of this suit have been satisfied or

      fulfilled.

                                    V.
                   CAUSE OF ACTION: TITLE VII VIOLATIONS

56.   Plaintiff incorporates paragraphs 1-55 as if restated herein.

57.   Mr. Wallace is African American.

58.   He was qualified for his position.

59.   He suffered adverse actions, including failure to promote and termination.

60.   He was replaced by an employee outside his protected class, treated differently

      than those outside his protected class, or otherwise discriminated against

      based on his protected class.

                                 VI.
            CAUSE OF ACTION: TEXAS LABOR CODE VIOLATIONS

61.   Plaintiff incorporates paragraphs 1-60 as if restated herein.

62.   Mr. Wallace is African American.

63.   He was qualified for his position.

64.   He suffered adverse actions, including failure to promote and termination.

65.   He was replaced by an employee outside his protected class, treated differently

      than those outside his protected class, or otherwise discriminated against

      based on his protected class.




PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES PAGE–8
      Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 13 of 19




                                   VII.
                  CAUSE OF ACTION: TITLE VII RETALIATION

66.   Plaintiff incorporates paragraphs 1-65 as if restated herein.

67.   Plaintiff engaged in protected activity when he filed a charge of discrimination

      and complained of discrimination based on his race.

68.   Defendant violated Title VII’s anti-retaliation provision when it terminated

      and otherwise retaliated against Plaintiff for engaging in that activity.

                                VIII.
           CAUSE OF ACTION: TEXAS LABOR CODE RETALIATION

69.   Plaintiff incorporates paragraphs 1-68 as if restated herein.

70.   Plaintiff engaged in protected activity when he filed a charge of discrimination

      and complained of discrimination based on his race.

71.   Defendant violated the Texas Labor Code’s anti-retaliation provision when it

      terminated and otherwise retaliated against Plaintiff for engaging in that

      activity.

                                  IX.
              CAUSE OF ACTION: VIOLATION OF SECTION 1981

72.   Plaintiff incorporates paragraphs 1-71 as if restated herein.

73.   This cause of action is being brought through 42 U.S.C. § 1983.

74.   Plaintiff was denied equal rights and benefits under 42 U.S.C. §1981 because

      of his race including both through discrimination and retaliation.

75.   Defendant denied Plaintiff equal rights through discriminatory and retaliatory

      acts when, among other actions, it terminated Plaintiff because of his race.




PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES PAGE–9
      Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 14 of 19




                                      X.
                                 JURY DEMAND

76.   Plaintiff demands trial by jury and will tender the appropriate fee.

                                    XI.
                          REQUEST FOR DISCLOSURE

77.   Defendant is requested to disclose, within 50 days of service of this request,

      the information and material described in Rule 194.2.

                                      XII.
                                    DAMAGES

78.   Plaintiff seeks all damages allowed under the law, including monetary relief

      over $1,000,000 and:

            (a)     Plaintiff seeks an injunction prohibiting Defendant from

      engaging in unlawful practices including race discrimination and retaliation.

            (b)     Plaintiff seeks equitable relief against Defendant as may be

      appropriate such as reinstatement, promotion, front pay, and court costs.

            (c)     Plaintiff seeks back pay under Title VII, § 1981 and the Texas

      Labor Code.

            (d)     Plaintiff seeks compensatory damages for future emotional pain,

      suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

      nonpecuniary loses under Title VII, § 1981, and the Texas Labor Code.

            (e)     Plaintiff seeks reasonable attorney’s fees and costs including

      reasonable expert fees.

            (f)     Plaintiff seeks pre and post judgment interest at the maximum

      rate allowed by law.



PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES PAGE–10
       Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 15 of 19




      WHEREFORE, premises considered, plaintiff respectfully prays that

Defendant be cited to appear, and that upon a trial on the merits, that all relief

requested be awarded to Plaintiff, and for such other and further relief to which

the Plaintiff is justly entitled.

                                Respectfully submitted,


                                  /s/ Colin Walsh
                                Colin Walsh
                                Texas Bar No. 24079538
                                Board Certified in Labor and Employment Law by the
                                Texas Board of Legal Specialization

                                WILEY WALSH, P.C.
                                1011 San Jacinto Blvd, Ste 401
                                Austin, TX 78701
                                Telephone: (512) 271-5527
                                Facsimile: (512) 287 3084
                                colin@wileywalsh.com
                                ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES PAGE–11
Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 16 of 19




                       TAB 3
       Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 17 of 19




                                                                        e
                                                                     ic
                                                                  Pr
                                                              L.
                                                            a
                                                         lv
                                                     Ve
                                                   k
                                                er
                                             Cl
                                         ct
                                      tri
                                    is
                                .D
                            Co
                         is
                     av
                  Tr
               y
            op
       lc
     ia
  fic
  of
Un
Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 18 of 19




                       TAB 4
               Case 1:20-cv-01191-RP Document 1-1 Filed 12/04/20 Page 19 of 19
                                                                               11/20/2020 11:31 AM
                                                                                                  Velva L. Price
                                                                                                 District Clerk
                                                                                                 Travis County
                                                                                              D-1-GN-20-006645
                                           CAUSE NO.   D- -6-/0 -20 - OD6,b.415.                   Gilberto Rios




                                                                                             e
                                                                                          ic
      LARIMEN WALLACE,                                        IN THE DISTRICT COURT




                                                                                      Pr
           Plaintiff,




                                                                                 L.
      v.                                                        - 11 JUDICIAL DISTRICT




                                                                                 a
                                                                              lv
     TRAVIS COUNTY HEALTHCARE
     DISTRICT D/B/A CENTRAL




                                                                        Ve
     HEALTH                                                  TRAVIS COUNTY,TEXAS




                                                                     k
           Defendant.




                                                                  er
                                                               Cl
                                                            ct
                          RULE 119 WAIVER OF SERVICE OF CITATION
                                                         tri
     State of Texas,                           ))
                                                       is

     County of Travis                          )
                                               )
                                                    .D


           Before me, the undersigned notary, on this day personally appeared
     Stephanie Rojo, whose identity is known to me. After I administered an oath,
                                              Co




     Stephanie Rojo testified as follows:

           "I, Stephanie Rojo, am an authorized agent of the Defendant Travis County
                                            is




     Healthcare District d/b/a Central Health in this case. My email address is
                                     av




     srojo@thompsoncoe.com. Plaintiff has given me a copy of the Original Petition filed
     and citation issued in this case. I waive service of r ess on beh f of defendant."
                                 Tr
                           y
                        op




                                                          Travis ounty •althcare •'strict
                                                          d/b/a Central Health
            lc




                                                          By: Stephanie Rojo
          ia




                                                                                   , 4-4
       fic




         Sworn to and subscribed before me by                        v on this the /7 day of
 N ove.A112e7 , 2020.
  of
Un




 I         ,,,,,, JOHN DAVE WARREN
                 - MY COMMISSION EXPIRES
                                                    Notary ublic in and for
                 -7    JULY 21, 2022                the ate of Texas
           ,,,,,    NOTARY ID: 125769088
